Citation Nr: 1423280	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-12 080	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether debts in the amounts of $13,749 and $3,160 resulting from the overpayment of VA death pension benefits were validly created.

2.  Entitlement to waiver of recovery of overpayments of death pension benefits in the amounts of $13,749 and $3,160.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1979 and from June 1979 to June 1985.  He died in September 2006.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 RO determination that the appellant had been paid VA death pension benefits to which she was not entitled, based upon her failure to report rental income, pension income, and Social Security income.  

The appellant requested the opportunity to present testimony in support of her claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled via video conference in February 2013.  The appellant was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  Her appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The Board has reviewed the appellant's/Veteran's physical claims file and also evidence available in their VA electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Death pension benefits are payable to the surviving spouse because of the non-service connected death of a veteran.  Basic entitlement exists if the Veteran had qualifying wartime service or the Veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  In addition, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Payments to the appellant of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded by law or regulation.  Examples of income which must be counted include recurring payments, such as pension benefits from private employment, Social Security benefits, and rental income from real property.  In the case of medical expenses, properly documented medical expenses in excess of five percent of the applicable maximum annual pension rate for the pension beneficiary may be used to reduce or offset countable income for VA pension purposes.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271, 3.272.  

In the analysis of a waiver of indebtedness case, the question of whether the debt is valid (i.e., properly-created) is a critical component of the waiver question and this question must be resolved prior to deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Generally, recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant, and recovery of the indebtedness would be against equity and good conscience, as set forth in 38 C.F.R. § 1.965.  However, a request for a waiver must be made within 180 days following the date of a notice of indebtedness.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

Historically, following the Veteran's death in September 2006, the appellant filed for death pension benefits in April 2007.  In this application she reported having no resources in the form of cash, bank accounts, retirement plans, stocks, bonds, mutual funds.  She also reported having no business assets, no real property other than her home, and no other property.  She also claimed she had not applied for Social Security benefits of any kind, and had no recurring income from Social Security, U.S. Civil Service, U.S. Railroad Retirement, military retirement, Black Lung benefits, or public assistance.  She reported that she did not expect any income from wages or salary, dividends or interest, or any other income during the next twelve months.  In short, anyone reading her application for pension would reasonably conclude she was destitute, with no resources, no income, and no expectation of subsistence.  

In response to the RO's request that she complete and submit the Supplemental Income Questionnaire for Philippine claimants, however, she indicated in May 2007, that she rented out part of her home or apartment, for approximately 15,000 Philippine pesos annually.  After verifying the Veteran's service, based upon this information, the RO granted death pension benefits effective in October 2006, the month following the Veteran's death.  The July 2007 letter informing her of this grant explained that the grant was predicated upon the appellant having no income other than her rental income.  In the letter the RO explained that they had calculated the appellant's rental income as being worth $3,840 in US dollars, based upon "the prevailing quarterly rate of exchange used by the United States Department of the Treasury."  The letter also informed her that she was responsible for reporting any changes in her income to the VA promptly.  

In December 2007, the RO increased the appellant's pension rate to include an aid and attendance allowance.  This allowance is significant, as her monthly payments increased from $290 a month to $656 a month effective in November 2007.  

In February 2008, the appellant filed a "Report of Income from Property or Business" form, on which she indicated that she rented two rooms in her home, which had associated expenses from taxes and utilities amounting to $6,200 Philippine pesos in 2007.  She also reported that beginning in November 2007, she expected to receive annual rental income of 108,000 Philippine pesos.  Also in February 2008, she filed an Improved Pension Eligibility Verification Report.  On this report, she affirmed that she had not remarried, that she had not received wages or been employed during 2007, and that she had not received any Social Security or other income during 2007.  She stated that her only income in 2007 consisted of 9,000 Philippine pesos from room rent beginning in November 2007.  Based upon these figures, the RO calculated that she had "countable annual income of $2,172" from her rental income between December 2007 and April 2008.  Beginning in May 2008, the RO estimated her "countable annual income" from her rented rooms to be $2,648.  Again, the Philippine pesos were converted into dollars based on the prevailing quarterly rate of exchange.  

In March 2008, a VA field examination yielded the previously-unreported information that the appellant was receiving a monthly retirement pension amounting to approximately $827.40, from her employment in Great Britain for many years.  

In December 2008, the appellant began receiving Social Security benefits, apparently based upon her husband's lifetime earnings.  She reported, and the Social Security Administration confirmed that she was receiving $998 a month in Social Security benefits as of December 2008.  

In January 2009, the appellant filed a long list detailing her unreimbursed medical expenses in 2007 and 2008.  

In February 2009, the appellant filed an Improved Pension Eligibility Verification Report in which she reported her rental income, her Great Britain pension income, and Social Security income.  

In May 2009, the RO proposed to discontinue the appellant's aid and attendance allowance to reflect medical evidence showing that her dementia had improved with medical care, and that she no longer required assistance with her activities of daily living.  The appellant did not challenge this proposal, and in July 2009, the RO issued a determination that her entitlement to aid and attendance allowance would be discontinued effective in September 2009.  The appellant did not appeal this decision and it thus became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Also in July 2009, the RO recalculated the appellant's pension entitlement based upon the newly-reported pension income and Social Security income, and determined that the appellant's income had exceeded the ceiling for death pension benefits since February 2008.  She was informed in this letter that she had 180 days to request a waiver of this debt.  In an August 2009 letter, the RO informed her that the exact amount of the overpayment thus created between February 2008 and June 2009 was $13,749.  Although handwritten notes apparently reflecting the calculation of this figure are available in the claims file, it is impossible to tell whether the RO considered the appellant's unreimbursed medical expenses in reaching the total of $13,749.  

In January 2010, the RO informed the appellant that an additional overpayment of $3,160 had been created because excessive income from August 2007 through June 2009 had been considered.  The excessive income was not identified further in this letter.  One guess might be that it represents income received between August 2007 and February 2008, which was the date given in the July 2009 notification.  However, without further information, this remains only a guess.  In this letter, she was also informed that she could request a waiver of repayment of this additional debt of $3,160, if she requested the waiver within 180 days.  

In February 2010, the appellant submitted a Financial Status Report, along with a stack of receipts reflecting medical expenses, tax bills, etc.  She also submitted a letter, along with a copy of her airline itinerary, in which she explained that she had been out of the country visiting her children in the United Kingdom from October 2009 through January 2010, and had not seen any of the notices about her debt until her return in January.  She indicated, however, that although she does not dispute the income she received, she believed the VA's decision to terminate her death pension benefits would cause financial hardship to her.  Further, she believed that the order to repay $13,749 was baseless, oppressive, and unjust.  

In April 2010, the appellant wrote to inform VA that her Social Security benefits had been terminated in January 2010.  She stated that without Social Security and without her VA pension benefits, she could no longer afford to purchase needed medicines.  

In February 2011, the RO issued a Statement of the Case in which a Decision Review Officer performed a de novo review of the matter and held that the appellant was at fault in the creation of the overpayment and that her debt to the VA in the amount of $16,909 was validly created.  

With regard to the appellant's fault, the Board observes that the appellant has consistently reported her rental income from her initial application for death pension benefits.  She failed to report her British pension income until March 2008, when a VA field examiner viewed her bank books at her home.  However, she was apparently open and entirely honest with the field examiner, and thereafter honestly reported her pension income on the appropriate forms.  It also appears that she reported her Social Security income in December 2008, several months after she was informed of it.  She did not report the lump sum payment that she received in June 2008, however.  

In March 2011, the appellant submitted a copy of the notification letter she received from the Social Security Administration in June 2008, showing that her monthly widow's benefit began in June 2007.  She received a lump sum benefit of $8,591 in June 2008, representing the money she was owed from June 2007 through May 2008.  After subtracting federal taxes of $240, her monthly payment beginning in June 2008 was $702.  This information is different from that obtained by the RO in December 2008 to the effect that she was receiving $998 a month in Social Security benefits.

Also in March 2011, the appellant reiterated her request to "reverse" the decision that her debt was validly created.  If that was not possible, however, she offered to pay $100 a month until the debt was paid in full, as any more would cause her additional financial hardship.

A September 2012 letter to the appellant informed her that she had delinquent debt with the VA in the amount of $15,620, and that if she did not pay the balance in full or establish a satisfactory payment agreement within thirty days, her debt would be referred to the Department of the Treasury to be collected by reducing or withholding Federal payments to which she is entitled.  No explanation as to how the amount of $15,620 was determined, or indeed recognition that the total debt was different that that previously declared, was included in this letter.

The Board finds that this case is not yet ready for appellate review for several reasons, all of which require remand so that the RO can address these problems in the development of the case.

Perhaps most important of these considerations is that the appellant submitted a substantial amount of new evidence in support of her appeal along with her March 2011 substantive appeal.  According to information in her electronic VA file, she submitted relevant evidence in 2013 which has not yet been associated with the claims file.  The RO has not reviewed this new evidence in connection with a determination on her case.  Thus, due process concerns require that the RO review all the evidence in toto.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

However, prior to such complete review, several other omissions must first be corrected.

The RO has construed the appellant's many submissions as a challenge to the creation of the debt(s).  No referral of a request for a waiver of the debt has been made to the Committee on Waivers and Compromises and no analysis as to whether a waiver request was timely filed has been undertaken.  

The Board interprets the appellant's submissions as requests for waiver of her indebtedness.  Although she did not use the magic word "waiver," her plea of financial hardship and her statements that the RO was wrong to stop her pension payments leave little room for doubt as to her meaning.  Similarly, she has submitted a copy of her airplane itinerary to establish that she was indeed out of the country for approximately six months after the first notice of the debt.  Interpreting this as a request for leniency in interpreting the 180 day period for requesting a waiver under 38 C.F.R. § 1.963(b)(2) is entirely reasonable.  Given that she is unrepresented in this matter, and for a portion of the time when she was receiving VA death pension benefits she was adjudicated as incompetent by VA, liberal interpretation of her requests is warranted.  The Board therefore finds that the appellant has submitted a request for waiver of the entire debt and to the extent that the first such request was not timely filed, the Chairman of the Committee on Waivers and Compromises is required to consider whether the computation of the 180 day period should be calculated from the date of the appellant's actual receipt of the notice of indebtedness.  Also see Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885 (Fed. Cir. Apr. 23, 2014).  (Equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.)

A crucial part of the issue of whether a debt was validly created involves an accurate accounting of the debt.  The Board is not convinced that the RO has performed the accurate accounting necessary here.  For instance, it is impossible to tell from the available information whether the RO used the appellant's documented medical expenses to offset her income.  Her unreimbursed medical expenses for the time period at issue were quite substantial, and she has provided documentation of them for review by the RO.  

Another point that is important for accurate and reviewable accounting:  this debt is complicated by the various currencies in play here, the Philippine peso, and the British pound, in addition to the U.S. dollar.  For example, although the appellant reported being paid 9,000 Philippine pesos for rent in beginning in November 2007, the RO calculated she had "countable annual income of $2,172" from her rental income between December 2007 and April 2008, and "countable annual income" from her rented rooms to be $2,648 beginning in May 2008.  No explanation for the variance in these two calculations was provided-perhaps the Philippine peso rose in value dramatically beginning in May 2008, or perhaps the discrepancy is more complicated, as a fraction of "annual income" based on a period of months.  In any case, it is impossible to review these figures without further information as to the prevailing quarterly rates of exchange, and the time period each figure represents.  Upon remand, therefore, each currency conversion should be thoroughly explained, with either monthly or quarterly values, based upon the appellant's reporting of her income month by month, or based upon the quarterly currency conversion.  In any case, the calculations should be set forth in such a way as to allow the Board to determine how the appellant's peso rental income was converted to dollars, and also how her British pension income was converted to dollars.

If a portion of the appellant's debt has already been recouped from her Social Security payments, this amount must be precisely identified so that if the debts are deemed to have been invalidly created or if a waiver of all or part of the debt is eventually granted, this recouped money can be refunded to the appellant.  

As a practical note, the Board observes that the period of time from October 23, 2007, to September 30, 2009, when the appellant was receiving the extra allowance for aid and attendance, is likely to be the only time period when her income, properly reduced by her unreimbursed medical expenses, is likely to fall under the defined MAPR income ceiling for death pension benefits.  Therefore, the RO's accounting should clearly delineate the potential benefits due to the appellant versus the MAPR for the time periods before October 2007, between October 2007 and September 2009, and after September 2009.    

Lastly, in March 20011, the appellant requested the opportunity to pay $100 a month toward her debt, unless it is deemed to have been invalidly created or a waiver of the debt is eventually granted, asserting that paying more would cause undue hardship.  This is a clear offer of compromise, which should be addressed by the Committee, but has not been so addressed.  31 U.S.C.A. § 3711; 38 U.S.C.A. §§ 501, 3720; 38 C.F.R. § 1.970.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all newly-submitted evidence for association with the claims file.  

2.  The RO should undertake a thorough review of the debts at issue, include a complete and accurate accounting as to the exact amount of each debt at issue, after calculating the appellant's income and unreimbursed medical expenses each year based upon all the information of record, and an exact accounting of how much money has already been collected toward the debt.  This calculation should include precise information as to the currency exchange rates used for the conversion of Philippine pesos into dollars for each quarter at issue, and for the conversion of British pounds into dollars for each quarter at issue.  Any further evidentiary development which may become apparent, such as confirming the exact amounts of the appellant's monthly Social Security payments, and whether any portion of her debt has already been recouped, should be performed at this point.  A paid and due audit should be prepared.  Complete explanations as to each figure used must be included to promote appellate review.  

3.  After arriving at accurate and reviewable calculations of the amounts of the debt at issue, the RO should then review the validity of the creation of the two declared debts at issue, rendering a written decision which takes into account the various factors discussed above.  

4.  If one or both debts are determined to have been validly created, the matter should be referred to the Committee on Waivers and Compromises for a determination as to whether the appellant's request for waiver of the first declared debt (currently calculated as $13, 749) may be considered timely, and then application of 38 C.F.R. § 1.963 and 38 C.F.R. § 1.965, as appropriate.  The Committee should also explicitly address the appellant's March 2011 compromise offer.  If any debt remains, the appellant and her representative, should she choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

